     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIE ERVIN CHADWICK,                             No. 2:20-cv-01264 WBS GGH
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    RICK HILL, Warden
15                       Respondent.
16

17

18    Introduction and Summary
19           Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus
20    pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge
21    pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).
22           Petitioner was convicted, inter alia, of assault likely to inflict great bodily injury, and the
23    infliction of great bodily injury. The victim was a distraught mother of petitioner’s ex-
24    girlfriend—distraught because she believed petitioner had inflicted injury on her daughter.
25    Petitioner mounted a self-defense theory at trial. However, once his counsel scored a “victory” in
26    securing a jury instruction that presumed one was acting in self-defense in confronting an intruder
27    who had forcefully/violently entered that resident’s dwelling, she was faced with a Hobson’s
28
                                                        1
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 2 of 18


 1    choice: arguing only the thin reed of evidence showing that the victim entered petitioner’s house
 2    in a violent (as opposed to just simply angry) fashion, or advising her client to testify despite a
 3    previous, probably devastating, conviction for domestic abuse which was sure to be put before the
 4    jury for impeachment purposes. Picking the best of what must have appeared to her as bad
 5    options, she advised her client not to testify. Petitioner did not testify and now asserts that her
 6    choice constituted ineffective assistance of counsel.
 7           After review of the record and applicable legal standards, the undersigned finds counsel’s
 8    choice, upheld by the state courts, was not unreasonable under the Antiterrorism and Effective
 9    Death Penalty Act of 1996 Standards (“AEDPA”).
10    Background Facts
11           Because there is no appellate recitation of the facts, see Procedural Facts below, the
12    undersigned sets out those trial facts given by petitioner in the current habeas petition. No slight
13    is intended to respondent as the essential facts set forth in the answer are essentially the same
14    facts as given in the petition. However, because the “defense Case” set forth by respondent is a
15    bit more descriptive, that is replicated here as well.
16           Petitioner’s summary of the facts are provided below:
17                           A. Background
18                           Mr. Chadwick lived at 1970 Grande Circle, apartment 25, in
                     Fairfield. Ex. C 1 at pp. 292, 390, 443. Within the same complex,
19                   Regina Stoyanovsky’s apartment was at 1910 Grande Circle, where
                     the parking lot was a local hangout. Id. at pp. 138, 156, 287, 289,
20                   292, 366. Regina, who suffers from bipolar disorder, received
                     disability payments as well as parental support. 2 Id. at pp. 138-141.
21                   From around 2013-2016, Mr. Chadwick was Regina’s boyfriend
                     and sometimes lived at her place. Id. at pp. 142-145. Adrienne
22                   Duckett 3 was the mother and co-parent of Mr. Chadwick’s
                     daughter; Duckett lived at his apartment until September 2016. Id.
23                   at pp. 442-443, 459-460.
24
      1
        [Fn. 14 in original text] “Ex. C” refers to Reporter’s Transcript of Proceedings on April 10, 11,
25    and 12, 2017 (jury trial testimony), prepared for purposes of the new trial motion.
      2
26      [Fn. 15 in original text] To avoid confusion, Mr. Chadwick refers to Regina, Lina, and Rachel
      Stoyanovsky by their first names. Although Regina was mentioned in testimony, she did not
27    testify.
      3
        [Fn. 16 in original text] Duckett had been convicted of receiving stolen property. Ex. C at p.
28    484.
                                                        2
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 3 of 18


 1                  Regina’s mother Lina was initially happy about Mr. Chadwick
                    being in her daughter’s life; however, within about six months of
 2                  the relationship she began seeing bruising on Regina’s face and
                    drugs and damaged furniture at the apartment. After that she
 3                  disliked him. Ex. C at pp. 142-146, 222. At some point Regina
                    called the police at her mother’s urging, and Lina wrote to the
 4                  district attorney, seeking prosecution of Mr. Chadwick. Id. at p.
                    147. On several occasions, Lina told Mr. Chadwick to leave Regina
 5                  alone, but he responded, “Fuck you and your daughter.” Id. at pp.
                    151-152. By late May 2016, Regina and Mr. Chadwick were no
 6                  longer in a dating relationship. Id. at p. 221.
 7                          B. The Charged Crimes: May 27, 2016
 8                                 1. Lina’s Account
 9                          Concerned about Regina, on the morning of May 27 Lina
                    went over to her apartment. Regina’s face appeared to be bruised
10                  and swollen. Ex. C at pp. 148-150, 195-196. Lina asked if “he” did
                    this to her. Regina said no, then explained the injuries resulted from
11                  her falling off a bicycle. Id. at pp. 150, 194-195. Because Regina
                    did not have a bicycle and could not ride one, Lina did not believe
12                  her and felt she was covering for Mr. Chadwick. 4 Id. at pp. 150,
                    194-195. When Lina called Regina a liar, she shut the door in
13                  Lina’s face. Id. at pp. 70-71, 115, 139-140, 164. Feeling angry and
                    helpless, Lina then drove to Mr. Chadwick’s place, planning to tell
14                  him again to leave Regina alone. Id. at pp. 72-76, 115-116; see also
                    pp. 118, 168-169 [at preliminary hearing, Lina testified that she
15                  “snapped” and wanted to hit him].
16                          According to Lina, seeing Mr. Chadwick outside his open
                    front door, Lina parked on the street and walked quickly to his
17                  apartment as he entered. Ex. C at pp. 76-78, 119. She followed
                    through the still-open door to confront him, taking from one to a
18                  few steps inside. Id. at pp. 80-81, 119-120, 123-124, 165, 185. Mr.
                    Chadwick was around four feet from the door and, although it was
19                  dark inside, Lina could see ten or more people in the living room,
                    many of who appeared to be sleeping. Id. at pp. 81, 84, 108, 162,
20                  167. Without threatening or raising a hand toward Mr. Chadwick,
                    Lina, upset and crying, yelled at him, “Please leave my daughter
21                  alone!” Id. at pp. 80-83, 120-121, 142, 169, 185. Mr. Chadwick
                    said, “What the fuck?” and punched her once in the face, knocking
22                  her glasses off and causing her to hit her head against the door. Id.
                    at pp. 81-84, 122, 125, 185. Lina returned to her car and called 911.
23                  Id. at pp. 85, 89-90, 106-107, 126, 198. Mr. Chadwick stayed inside
                    and shut the door. Id. at pp. 602, 637-638.
24
                           Six officers arrived a little after 10 a.m., by the end of
25                  Lina’s call. She was crying and upset, and her face looked like it
26    4
        [Fn. 17 in original text] Duckett testified about the previous day, when she had seen Regina
27    outside Mr. Chadwick’s apartment: Regina was sitting on the ground next to a bicycle, looking
      shocked and holding her mouth; her lip was bruised. She said she had tripped over the bike. Ex. C
28    at pp. 451-452, 472-473.
                                                         3
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 4 of 18


 1                   was beginning to bruise. They told her she should take an
                     ambulance to the hospital, but she declined to do so because her
 2                   dog was in the car. Ex. C at pp. 90-93, 176-179, 415. Officer Kevin
                     Anderson went to Mr. Chadwick’s apartment, repeatedly knocked
 3                   on the door, and announced his presence through a broken window,
                     but there was no response. Id. at pp. 179-180. Officer Michelle
 4                   Belyea watched Mr. Chadwick’s back gate for around twenty
                     minutes. Id. at pp. 414-415. In the meantime, Lina called her son,
 5                   who drove her to the hospital. Her pain felt like a seven on a scale
                     of zero to ten, but no surgery was required. Id. at pp. 93-95, 164.
 6                   Her facial injuries were noted by Officer Kevin Anderson, id. at pp.
                     179, 182, and photographed, id. at pp. 113, 148. Lina’s husband,
 7                   Leonig Volodarsky, and her other daughter, Rachel, saw her later
                     that day and noted significant bruising and swelling around Lina’s
 8                   nose and eye. Id. at pp. 27-30, 95-97, 146-148.
 9                                  2. Defense Account

10                           Four of Mr. Chadwick’s friends who were in his apartment
                     that morning offered a different account of Lina’s conduct
11                   preceding the incident. Sammie Scott recalled that folks were
                     playing dice and cards downstairs, while Mr. Chadwick was
12                   upstairs taking a shower. Lina suddenly entered, looking angry. She
                     briefly talked to a few people, then stormed upstairs. Scott could
13                   hear footsteps stomping there. Lina came back down, paused, and
                     left. Moments later Mr. Chadwick came downstairs wearing a
14                   towel. Ex. C at pp. 222-229, 234-238. Scott was there for another
                     hour but did not hear police outside. Id. at pp. 226, 238-239.
15
                             Through the kitchen window, Jimmy Henning saw a woman
16                   walking quickly up to the apartment. Stone-faced, she entered
                     through the open door, continued through the hallway, and went
17                   upstairs. Henning did not hear anything from upstairs, but he had
                     the kitchen water running. Within a minute the woman came back
18                   downstairs and left. Mr. Chadwick then came down, half-dressed,
                     as if he had just woken up. Ex. C at pp. 305-316, 319-320. Henning
19                   left around five minutes later. He did not see or hear police. Id. at
                     pp. 316, 321-322; but see id. at pp. 416-418 (Officer Michelle
20                   Belyea contacted Henning in the area behind the apartment).
21                          From the back patio, Marcus Johnson 5 heard loud yelling
                     and cursing and saw Lina wildly raging inside. She yelled upstairs,
22                   then went up there, still cursing loudly. A minute or so later she
                     returned and left the apartment. At some point Johnson heard what
23                   sounded like something getting knocked over. He stayed out on the
                     patio for another hour, then went inside for a little while before
24                   leaving. Ex. C at pp. 259-265, 266, 272-277. While at the
                     apartment, Johnson neither heard nor saw police. Id. at pp. 265,
25                   278.
26                          From the back patio, Adrienne Duckett did not notice any
27
      5
       [Fn. 18 in original text] Johnson had been convicted of car and identity theft and false
28    impersonation. Id. at p. 278.
                                                      4
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 5 of 18


 1                   disturbance, but when she went inside she heard loud footsteps and
                     a commotion upstairs. Suddenly an angry Lina hurried downstairs,
 2                   yelling to Mr. Chadwick that he would pay for what he did, and that
                     she would call police. Lina left, then Mr. Chadwick came down
 3                   wearing shorts or a towel, also angry. Ex. C at pp. 358-363, 380-
                     382. Duckett left through the back a few minutes later, then
 4                   returned after a half-hour. Henning and Mr. Chadwick were gone,
                     but Scott, Johnson, and some other people were still inside. Duckett
 5                   did not see any officers, but her friend Black said police had been
                     there. Id. at pp. 363-365, 383-385.
 6
                             C. Between Incidents
 7
                             Lina’s swelling lasted for a couple weeks. The bruising
 8                   lasted for a month or so. Some cheek pain continued through trial.
                     Ex. C at pp. 30, 97-98, 148.
 9
                             When visiting Regina between May and October, Lina saw
10                   Mr. Chadwick several times at some distance. He could see her,
                     too, but they had no contact. Ex. C at pp. 100, 105. On June 9, with
11                   her face still bruised and swollen, Lina went to the police station
                     and asked why Mr. Chadwick had not been arrested yet. Id. at pp.
12                   98-99, 110-112, 182-183.
13                           At Mr. Chadwick’s first court appearance in this case on
                     October 11, Lina requested and the court issued a criminal
14                   protective order against him. Ex. C at pp. 100, 157, 433.
15                           D. The Uncharged Incident: October 16, 2016
16                          On October 16, Lina, Rachel, and Volodarsky went to
                     Regina’s apartment. On the way through the parking lot, they saw
17                   Mr. Chadwick and some other people talking and playing dice. Ex.
                     C at pp. 31-32, 42-43, 101-103, 105, 127-128, 133-137, 148-149,
18                   153-154, 156-157. Regina’s family went inside her apartment,
                     leaving the main door open but the screen door closed. Id. at pp.
19                   103, 129, 150.
20                           According to Lina, at one point she saw Mr. Chadwick
                     outside, around four feet away. He smiled, made throat-cutting
21                   gestures, and pointed at her, then turned and walked away. Ex. C at
                     pp. 103-104, 129-130. Volodarsky saw Mr. Chadwick heading
22                   away grinning, a few steps from door. His wife appeared shaken,
                     and told him Mr. Chadwick had pointed his finger at her,
23                   simulating a gun. 6 Id. at pp. 150-153, 155-156. They called the
                     police and produced the protective order. Officers then arrested Mr.
24                   Chadwick for violating the restraining order. Id. at pp. 105-106,
                     131, 152, 203-210. He said he had not been served with an order
25                   and had no idea he was not supposed to be there. Id. at p. 201.
26    6
        [Fn. 19 in original text] At the preliminary hearing, five days after this incident, Rachel testified
27    only that while inside she saw Mr. Chadwick near the door, Ex. C at pp 36-37, 43; but at trial she
      recalled him making a throat-cutting gesture toward Lina, id. at pp 34, 37, 41.
28
                                                         5
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 6 of 18


 1                  Mr. Chadwick’s and Regina’s friend, Tina Badger, lived in the
                    apartment next to Regina. She and Adrienne Duckett were out in
 2                  front during this incident and saw Mr. Chadwick in the parking lot
                    before and at the time of the arrest. He never approached Regina’s
 3                  place and made no threatening gestures. Id. at pp. 280-287, 291-
                    296, 366-369, 387-393.
 4

 5    ECF No. 1 at 11-16.

 6           A portion of respondent’s summary of the facts are provided below:

 7                            The Defense Case
 8                          Defense witnesses who were in petitioner’s residence at the
                    time saw Lina angrily walk into the house and go upstairs, from
 9                  which they heard a “commotion,” but did not claim to have seen
                    petitioner strike Lina. Sammie Scott testified that Lina came into
10                  the apartment with an “attitude” and that she “stormed upstairs.” He
                    then heard “footsteps running like somebody pushing.” RT 734-36,
11                  747-49.
12                          Marcus Johnson testified that he heard Lina cursing and
                    “really wild.” RT 770-73, 783, 785-87. Johnson saw Lina go
13                  upstairs and heard her say “MF”, “bastard,” and “asshole.” RT 773-
                    74, 783; see RT 785-86. Lina then came downstairs and left. RT
14                  774, 786-87. He stated that she “was in a rage, wild animalistic.
                    You could tell she needed some medication to calm down or
15                  something.” RT 777, 785. Johnson did not see what happened
                    upstairs. RT 777. He “heard stuff getting knocked over.” RT 784-
16                  85.
17                         Jimmy Henning testified that when Lina entered the
                    residence “she never broke stride,” walked past him, did not say
18                  anything to anyone and went upstairs. RT 820-21. He did not hear
                    anything from upstairs, and she came down less than a minute later.
19                  RT 820-21.
20                          Adrienne Duckett, the mother of petitioner’s daughter (RT
                    867), stated that she heard a commotion upstairs after Lina entered,
21                  but did not hear an argument or a fight. RT 890-91. She had
                    previously obtained an Emergency Protective Order against
22                  petitioner, and stated that her mother convinced her to obtain it. RT
                    884-87. She had also rammed her car into Lina’s car and told the
23                  police that she had done so because she was trying to get away from
                    petitioner, but claimed at trial that her statement to the police was a
24                  lie. RT 885-87.
25                            Petitioner did not testify.
26    ECF No. 10-1 at 9-10.

27    ////

28    ////
                                                            6
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 7 of 18


 1    Procedural Facts
 2           The procedural facts pertinent to this habeas action commence with the jury instructions
 3    given in the case upon which trial counsel relied in determining that petitioner should not testify:
 4                   The law presumes that the defendant reasonably feared imminent
                     death or great bodily injury to himself or a member of his family or
 5                   household if: One, an intruder unlawfully and forcibly entered or
                     was entering the defendant's home; two, the defendant knew or
 6                   reasonably believed that an intruder unlawfully and forcibly entered
                     or was entering the defendant's home; three, the intruder was not a
 7                   member of the defendant's household or family; and four, the
                     defendant used force attendant to or likely to cause death or great
 8                   bodily injury to the intruder inside the home.
 9                                                    ***
10                   The People have the burden of overcoming this presumption. This
                     means that the People must prove that the defendant did not have a
11                   reasonable fear of imminent death or injury to himself or to a
                     member of his family or household when he used force against the
12                   intruder. If the People have not met this burden, you must find the
                     defendant reasonably feared death or injury to himself or for a
13                   member of his family or of his or her -- or to a member of his or
                     her family or household.
14
                     Forcible entry involves some show of strength, such as the breaking
15                   of doors or windows, or with use of a weapon, or by threats,
                     menace, or some other type of violence or terror.
16

17    ECF No. 11-14 at 93 (CALCRIM Nos. 3477 and 3160 (emphasis added)).
18           However, petitioner was convicted of assault by means likely to inflict great bodily
19    injury, and misdemeanor battery, a lesser included offense of battery with serious bodily injury,
20    as well as an enhancement on the assault count for great bodily injury. 7 In this case, petitioner
21    had other felony charges pending so that an agreement was reached that, after no contest pleas,
22    the sentences in these other felonies would run concurrent with his sentence in the instant case.
23    Petitioner was ultimately sentenced to an aggregate term of 16 years with a one-strike finding.
24    ////
25    7
        The verdict containing an enhancement for actual great bodily injury is somewhat confusing vis-
26    à-vis the non-finding of serious bodily injury on the battery counts as the terms “great bodily
      injury” and “serious bodily injury” and are essentially equivalent in California law. See People v.
27    Burroughs, 35 Cal. 3d 824, 831 (1984); People v. Well, 204 Cal. App. 4th 1142, 1149-50 (2012);
      but see People v. Taylor, 118 Cal. App 4th 11, 22-24 (2004). But this possible inconsistency
28    shall remain undeveloped as no issue in this habeas action involves such.
                                                       7
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 8 of 18


 1           Although a waiver of appeal in this case was part of the sentence bargain, petitioner
 2    appealed anyway, but the appellate court gave short shrift to the appeal. People v. Chadwick, No.
 3    A152767, 2018 WL 4479331 (Cal. Ct. App. Sept. 19, 2018)
 4           A state habeas action was filed with the Superior Court raising an ineffective assistance of
 5    counsel claim for counsel’s advice to petitioner not to testify. The evidence filed there
 6    (declarations of petitioner and petitioner’s counsel Christine Start), are important in that these
 7    filings, along with the trial record, constitutes the record for AEDPA purposes. Cullen v.
 8    Pinholster, 563 U.S. 170, 186, 187 (2011). 8 The declarations are set forth at length in pertinent
 9    part below:
10                         DECLARATION OF CHRISTINE M. START, ESQ.
11                   […]
12                   3. Mr. Chadwick's primary defense at trial was self-defense. The
                     basic factual basis for this defense was that Lina Stoyanovsky had
13                   entered Mr. Chadwick's residence without permission, and either hit
                     him or was about to hit him, and that he hit her in self-defense.
14
                     4. Prior to trial, Mr. Chadwick and I had several discussions about
15                   whether he should testify or not. I can't remember exactly how
                     many discussions we had but was it more than one [sic]. I do not
16                   recall Mr. Chadwick expressing strong feelings one way or the
                     other about testifying.
17
                     5. At the beginning of trial, it was still up in the air as to whether
18                   Mr. Chadwick would testify. At some point during the trial, but
                     prior to the conclusion of the evidence, the judge granted my
19                   request that he would give the jury the instruction contained in
                     CALCRIM 3477, which permitted the jury to presume Mr.
20                   Chadwick was reasonably afraid of death or great bodily injury
                     when faced with an intruder (Lina Stoyanovsky) into his home.
21                   Before making a final decision on whether Mr. Chadwick should
                     testify or not, I put Mr. Chadwick through a practice direct and
22                   cross-examination. When I put him through a practice cross-
                     examination, I recall being concerned that Mr. Chadwick might
23                   come across to the jury as being angry at, rather than in fear of, Ms.
                     Stoyanovsky for entering his home and responding the way he did.
24                   Given my concern from the practice examination, the fact that the
                     trial court was going to give instruction CalCrim 3477, and, if l
25                   recall correctly, that Mr. Chadwick had a prior "strike" conviction
                     that the jury would hear about if he testified (but would not if he did
26
      8
27     Only if the federal court determined the outcome of the state courts to be AEDPA unreasonable
      would the federal courts then be able to marshal appropriate evidence at an evidentiary hearing.
28    Gulbrandson v. Ryan, 738 F.3d 976, 987 (9th Cir. 2013).
                                                      8
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 9 of 18


 1                 not testify), I advised Mr. Chadwick that in my opinion that it was
                   not in his best interests to testify, and that the evidence presented at
 2                 trial was sufficient to allow the jury to acquit Mr. Chadwick based
                   on CALCRIM 3477. My recollection is that Mr. Chadwick was in
 3                 agreement with my advice that he not testify.
 4    ECF No. 11-15 at 45-46.

 5                              DECLARATION OF WILLIE CHADWICK
 6                 […]
 7                 2. My defense at trial was self-defense. Lina Stoyanovsky entered
                   my home, walked upstairs and into my bedroom, and slapped me. I
 8                 reacted instinctively by hitting her back.
 9                 3. After the last witness testified at the trial, Ms. Start and I
                   discussed whether I should testify. She advised me that it was not in
10                 my best interests to testify and told me it was not necessary that I
                   testify to be acquitted. She told me, "I got this.”
11
                   4. I was planning to testify and wanted to testify at my trial. I chose
12                 not to testify based solely on Ms. Start's advice that it was not in my
                   best interests to do so. Had I known that it was necessary that I
13                 testify to support my claim of self-defense, I would have testified.
14    ECF No. 11-15 at 48.

15          The Superior Court issued the following order denying the petition:

16                         Petitioner has not stated a prima facie case for relief.
                   (People v. Duval (1995) 9 Cal.4th 464, 474-475.) Petitioner has
17                 neither demonstrated that his trial counsel's advice not to testify fell
                   below an objective standard of reasonableness, given the strong
18                 presumption that counsel's performance fell within the wide range
                   of reasonable professional assistance, nor that he was prejudiced by
19                 the alleged deficient performance by counsel. (Strickland v.
                   Washington (1984) 466 U.S. 668, 687-696; In re Alvernaz (1992) 2
20                 Cal.4th 924, 936.) "Advising a client not to testify does not in and
                   of itself constitute inadequate trial assistance' and cannot reverse a
21                 conviction if the advice resulted from an informed tactical choice
                   within the range of reasonable competence. (People v. Trotter
22                 (1984) 160 Cal.App.3d 1217, 1224-1225; see, People v. Lucas
                   (1995) 12 Cal.4th 415, 444 [whether or not counsel advised a
23                 defendant to take the stand goes to the heart of trial tactics, which
                   would rarely support a claim of ineffective assistance]; People v.
24                 Pope ( 1979) 23 Cal.3d 412, 425 [ conviction must be affirmed if
                   the record shows that counsel's actions or omissions resulted from
25                 an informed tactical choice]; People v. Frye (1998) 18 Cal.4th
                   894,979-989 [conviction may be reversed only if the record
26                 affirmatively discloses that counsel had no rational tactical purpose
                   for the act or omission].)
27
                          Counsel's advice to Defendant that he not testify was
28                 reasonable, the advice having been given after more than one
                                                 9
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 10 of 18


 1               discussion of the issue, a practice direct and cross examination in
                 which Petitioner came across as angry, and the fact that Petitioner
 2               had a prior robbery conviction which could be used to impeach
                 Petitioner on cross-examination. (Decl. of Start, ⁋⁋ 4-5.)
 3
                          Similarly, counsel's strategy to argue CalCrim 3477 was
 4               reasonable where witness Sammie Scott testified that the victim
                 came into the house frowning, with an attitude, stomping upstairs.
 5               (RT 223: 14 - 224:9) Mr. Scott explained, "She stormed upstairs."
                 (RT 224:9) Mr. Scott went on to describe, "All I heard were
 6               footsteps running like somebody pushing. They stomp like that.
                 (Indicating)." (RT 224:23-25). Witness Marcus Johnson testified
 7               that the victim entered the home "cursing," "talking over five or six
                 people, so it had to be loud," “yelling,'' using the words ‘MF
 8               bastard, asshole.''(RT260:19-264:5). Witness Jimmy Hennings
                 testified that the victim"[...] never broke stride. She walked - made
 9               a left turn up the walkway and walked. She just kept going past me
                 and up the stairs.” (RT 310:25-28).
10
                        On cross examination, the victim conceded:
11
                        1.    Having snapped, wanting to scream at and hit the
12                      Petitioner. being very angry. (RT 118: 15-17).
13                      2. Running out of her car, coming close to the Petitioner,
                        stepping into his house, before she was punched. (RT 120:
14                      13-21).
15                      3. Screaming or speaking loud. (RT 120:22-24).
16                       When discussing instruction 3477, the trial court agreed
                 with trial counsel, explaining: “ [...]Ms. Start makes a point: That
17               when she goes in there yelling, they may decide that that's forcible
                 entry." (RT 444: 17-20). The Court went on to give a special
18               instruction defining forcible entry as “[ ... ] involves some show of
                 strength such as breaking of doors or windows or the use of a
19               weapon or by threats, menace, or some other type of violence or
                 terror." (RT 448:5-9). This Court finds that trial counsel had a
20               sufficient factual basis to argue instruction 3477 and made an
                 objectively reasonable tactical decision to avoid the risks of putting
21               her client on the witness stand.
22                       Even if the Court found counsel's performance was
                 deficient, there is no reasonable likelihood that Petitioner would
23               have obtained a more favorable outcome had he testified. Any
                 testimony by Petitioner would have been subjected to cross-
24               examination, resulting in the introduction of Petitioner's prior
                 felony conviction at the guilt phase. Based on his poor performance
25               during defense counsel's mock examination, Petitioner ran the risk
                 of appearing angry, certainly an unfavorable impression for a self-
26               defense claim. Petitioner states in his declaration that he
                 instinctively struck the victim only after being "slapped" first.
27
                        Petitioner's claim would have been challenged in light of no
28               witness testimony of observed injuries or redness on Petitioner, and
                                                  10
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 11 of 18


 1                   no testimony from witnesses that Petitioner was distraught, upon
                     coming down the stairs, as if he had been physically assaulted.
 2                   Further, in light of the significant injuries to the victim's face,
                     Petitioner would have had an uphill battle as to element three of the
 3                   self-defense instruction, specifically, that he used no more force
                     than reasonably necessary to defend against the danger. The
 4                   victim's daughter, Rachael Stoyanovsky, described the victim's
                     injuries as significant bruising and swelling around the nose. eye,
 5                   bridge of the nose, and underneath the eye socket. (RT 28:2-5). The
                     swelling lasted up to two weeks and bruising lasted up to four
 6                   weeks. (RT 29:24-30-3). The victim's husband, Leonig Volodarsky,
                     also described seeing the victim's facial swelling and bruising and
 7                   took pictures of the injuries. (RT 146:14 - 148:16).
 8                            As such, the Court finds that trial counsel's performance did
                     not fall below an objective standard of reasonableness. Even if
 9                   counsel erred in advising Petitioner not to testify, there is no
                     reasonable likelihood of a different outcome, even if Petitioner had
10                   testified.
11    ECF No. 11-15 at 66-68.

12           Petitions to the appellate court and California Supreme Court were summarily denied.

13    Discussion

14           This is a case governed by the Antiterrorism and Effective Death Penalty Act of 1996

15    Standards. Because the last explained state court decision was that of the Superior Court, the

16    higher courts are presumed to have based their decision on the lower court’s reasoning. Wilson v.

17    Sellers, 138 S.Ct. 1188, 1192 (2018).

18           The federal standards for ineffective assistance of counsel in an AEDPA setting are well

19    stated in Cullen v. Pinholster, supra, 563 U.S. at 189-190:

20                   There is no dispute that the clearly established federal law here is
                     Strickland v. Washington. In Strickland, this Court made clear that
21                   “the purpose of the effective assistance guarantee of the Sixth
                     Amendment is not to improve the quality of legal representation ...
22                   [but] simply to ensure that criminal defendants receive a fair trial.”
                     466 U.S., at 689, 104 S.Ct. 2052. Thus, “[t]he benchmark for
23                   judging any claim of ineffectiveness must be whether counsel's
                     conduct so undermined the proper functioning of the adversarial
24                   process that the trial cannot be relied on as having produced a just
                     result.” Id., at 686, 104 S.Ct. 2052 (emphasis added). The Court
25                   acknowledged that “[t]here are countless ways to provide effective
                     assistance in any given case,” and that “[e]ven the best criminal
26                   defense attorneys would not defend a particular client in the same
                     way.” Id., at 689, 104 S.Ct. 2052.
27
                     Recognizing the “tempt[ation] for a defendant to second-guess
28                   counsel's assistance after conviction or adverse sentence,” ibid., the
                                                      11
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 12 of 18


 1                   Court established that counsel should be “strongly presumed to
                     have rendered adequate assistance and made all significant
 2                   decisions in the exercise of reasonable professional judgment,” id.,
                     at 690, 104 S.Ct. 2052. To overcome that presumption, a defendant
 3                   must show that counsel failed to act “reasonabl[y] considering all
                     the circumstances.” Id., at 688, 104 S.Ct. 2052. The Court
 4                   cautioned that “[t]he availability of intrusive post-trial inquiry into
                     attorney performance or of detailed guidelines for its evaluation
 5                   would encourage the proliferation of ineffectiveness challenges.”
                     Id., at 690, 104 S.Ct. 2052.
 6
                     The Court also required that defendants prove prejudice. Id., at
 7                   691–692, 104 S.Ct. 2052. “The defendant must show that there is a
                     reasonable probability that, but for counsel's unprofessional errors,
 8                   the result of the proceeding would have been different.” Id., at 694,
                     104 S.Ct. 2052. “A reasonable probability is a probability sufficient
 9                   to undermine confidence in the outcome.” Ibid. That requires a
                     “substantial,” not just “conceivable,” likelihood of a different result.
10                   Richter, supra, at 112, 131 S.Ct., at 791.
11                   Our review of the California Supreme Court's decision is thus
                     “doubly deferential.” Knowles v. Mirzayance, 556 U.S. 111, 123,
12                   129 S.Ct. 1411, 1413, 173 L.Ed.2d 251 (2009) (citing Yarborough
                     v. Gentry, 540 U.S. 1, 5–6, 124 S.Ct. 1, 157 L.Ed.2d 1 (2003) (per
13                   curiam) ). We take a “highly deferential” look at counsel's
                     performance, Strickland, supra, at 689, 104 S.Ct. 2052, through the
14                   “deferential lens of § 2254(d),” Mirzayance, supra, at 121, n. 2, 129
                     S.Ct., at 1419, n. 2. Pinholster must demonstrate that it was
15                   necessarily unreasonable for the California Supreme Court to
                     conclude: (1) that he had not overcome the strong presumption of
16                   competence; and (2) that he had failed to undermine confidence in
                     the jury's sentence of death.
17

18           Defense trial counsel in this case determined to forego having petitioner testify and to rely

19    on the instructions. Thus, petitioner’s counsel in this habeas case must demonstrate that

20    reasonable counsel would not have chosen to rely on the jury instruction; that testimony by

21    petitioner was essential, and that the California courts were AEDPA unreasonable in finding

22    otherwise. The ultimate focus in this case is on the latter point.

23           Petitioner strongly argues that trial counsel “promised” petitioner’s testimony in opening

24    statement and that there was no (substantial) evidence that the complainant made a forceful entry

25    into petitioner’s house. There is some merit to petitioner’s arguments. While not naming

26    petitioner per se, trial counsel did expressly inform the jury that evidence would be forthcoming

27    that the complainant (Lina) slapped petitioner, and that petitioner simply instinctively reacted

28    when he punched Lina. ECF No. 1-7 at 31. Counsel had to know from investigation, that no
                                                        12
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 13 of 18


 1    witness besides petitioner directly observed the interaction between himself and Lina. Therefore,
 2    she made a statement which would require petitioner’s testimony. 9 Trial counsel knew that she
 3    needed such testimony as she attempted to “sneak it in,” in final argument, but was caught in the
 4    act. ECF No. 11-14 at 39. And, direct evidence of Lina striking petitioner would give petitioner
 5    a leg up on any self-defense assertion.
 6           Petitioner’s habeas counsel also has a point in claiming that the evidence of forceful entry
 7    was thin. As set forth in the summation of the witness testimony, the best that can be said is that
 8    Lina entered into the house in an aggressive fashion and that witnesses heard a commotion,
 9    profanity and screaming. There was, however, no evidence of Lina’s even pushing, or smashing
10    something when she entered. Lina was angry enough to slap petitioner, but there was no
11    evidence that she ever did. Something was needed to justify the hard punch to Lina’s face, and
12    the only thing the jury heard in the way of direct evidence was contrary to petitioner’s non-
13    testified to theory, i.e., Lina’s testimony—an exclamation by petitioner when he was surprised by
14    Lina’s presence, and then the very hurtful punch.
15           Finally, it was not an “either-or” situation. That is, trial counsel could have argued, along
16    with petitioner’s testimony, both the presumption and her client’s testimony. However, trial
17    counsel’s sole reliance on the jury instruction in lieu of petitioner’s testimony was not bereft of
18    reason. First, even the trial judge thought it had a shot.
19                   On 3477, Mr. Roberts, you are right that you need both unlawful
                     and forcible entry, but Ms. Start makes a point: That when she goes
20                   in there yelling, they may decide that that's forcible entry.
21    ECF No. 11-13 at 29 (RT 444) (emphasis added). 10
22           The Start’s declaration, as viewed by the Superior Court on habeas, also attested to the
23    fact that petitioner, after a trial run, was a poor witness—one that was easily rattled into becoming
24    hostile. Furthermore, regardless of a general hostile demeanor, petitioner’s prior domestic abuse
25    9
        Petitioner cites to cases, for the most part, in which counsel expressly stated that the defendant
26    would testify. Such was not dome here, and the jury would not have known at the time of opening
      statements who precisely would testify and to what.
      10
27       The undersigned does not agree with petitioner’s habeas counsel that “entry” begins and ends at
      the threshold of the residence. Entry can be characterized by actions just prior to, and just after
28    entering.
                                                          13
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 14 of 18


 1    conviction, as well as other violent crimes, was bound to significantly influence the jury’s
 2    perception of petitioner’s credibility. 11 Finally, it is quite evident that trial counsel desired to
 3    wind the jury around an instruction that was presumptive in nature, giving the jury little room to
 4    find that the prosecution had rebutted the presumption.
 5                            Our legislature put together a specific jury instruction. It's
                      called. the homeowner's presumption, and the law presumes,
 6                    presumes, it means, this is what the law is, and until the DA can
                      overcome this presumption, that means you have to take it; it is
 7                    what it is, as long as the intruder unlawfully and forcibly entered or
                      was entering the defendant's home.
 8
                              The DA is trying to say that Ms. Stoyanovsky didn't forcibly
 9                    enter. When someone walks through your door and you are walking
                      away from them, and/or when someone walks upstairs into your
10                    room and in your face, that's forcible. That's forcible. It's menacing.
                      They're yelling at you and they are screaming at you.
11
                                                         ***
12
                              So with regards to what I was saying about this instruction,
13                    it's a presumption, and it also says that the defendant knew or
                      reasonably believed that the intruder unlawfully and forcibly
14                    entered, or was entering the defendant's home.
15                            Okay. I'm not going to argue that much with that because if
                      you are in your own home and someone is in your face, I mean,
16                    that's shock. He would have reasonably believed that if an intruder
                      came in here, you heard the testimony that he came downstairs and
17                    was asking everybody: How did she get in?
18                            And then, the intruder was not a member of the defendant's
                      household or family. No, she wasn't. She wasn't a member of his
19                    household. She wasn't her family. She didn't ask for permission to
                      come in there. She walked or stomped or strided right in, and the
20                    defendant used force, intended to or likely to cause death or great
                      bodily injury to the intruder inside of the home.
21
                             He used force to get the person out, and what happened?
22                    The person came out. One punch, one hit, not more than that. The
                      testimony is very clear as to that.
23

24    11
         The answer at ECF No. 10-1 at 19 lists petitioner’s impeachable offenses, one of which is
      domestic abuse. However, the record citation does not seem to match petitioner; rather it appears
25    to match a witness Scott. However, during the motions in limine, petitioner’s charged felony,
26    resolved misdemeanor domestic abuse conviction was discussed, and the court ruled that it
      would allow in the conviction with the description posed in a question to petitioner:” Isn’t it true
27    that you pushed your girlfriend into a bathroom wall, causing injuries to her back?” ECF No. 11-
      9 at 23. Several other crimes of moral turpitude would have been permitted for impeachment
28    purposes.
                                                       14
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 15 of 18


 1                           Now, if the People or the People must have -- sorry.
 2                         The People have the burden of overcoming this
                    presumption, and this means that the People must prove, they must
 3                  prove that the defendant did not have a reasonable fear of imminent
                    death or injury co himself or to a member of his family or
 4                  household when he used force against the intruder.
 5                          If someone you don't want in your home is in your home, by
                    hell, you have the right to use reasonable force against them, or
 6                  heaven. (Sic)
 7                          Now, if the People have not met this burden, you must find
                    the defendant reasonably feared death or injury to himself or a
 8                  member of his or her family or household, so if they don't prove
                    and meet their burden on that, automatically, you have to believe
 9                  that -- and give him, Mr. Chadwick, the presumption that his fear
                    was reasonable, that it was reasonable to fear what could happen to
10                  him.
11                          That's a presumption, and then with regards to self-defense,
                    you're also going to get that. The DA is going to talk about words,
12                  probably, and words not being enough, if all you believe that was
                    Ms. Stoyanovsky was yelling and screaming at him, that doesn't
13                  justify self-defense.
14                                                    ***
15                          We have to remember, there's the law, and then there's all
                    these little extras, these biases that we have. It’s the same law, and
16                  it applies to everyone, and I'm glad that it does. You have the right
                    to stand your ground. You have the right to not retreat, and I am --
17                  and now, you have the presumption that if someone comes into
                    your home, you reasonably, automatically, homeowner's
18                  presumption, you reasonably believe that you are in fear, that's the
                    presumption.
19
                             Even if you don't want to give it to him, you have to.
20

21    ECF No. 11-14 at 42- 45.

22           And trial counsel further urged the presumptive self-defense instruction again, at the tail

23    end of the argument:

24                          I’m asking you all to pay careful attention to the self-
                    defense instruction because it will specifically tell you with regards
25                  to self-defense, that a person is entitled to stand their ground.
                    They're entitled to not retreat. Where else could you retreat if you
26                  are in your own home?
27                         No where, because she had to retreat. She had to leave
                    because she was intruding. She instigated; she initiated.
28
                                                      15
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 16 of 18


 1                           None of this would have happened if she would have just
                     did what any other reasonable person would have done in that
 2                   circumstance. As overwhelmed and as desperate as you are, you
                     don't go into somebody else's home and pick a fight. You just don't
 3                   do that.
 4                           I think I'm done; just want to be very careful.
 5    ECF No. 11-14 at 52.

 6           Petitioner stresses in the Petition and the Traverse that there is “no evidence” that

 7    petitioner forcefully entered the house, i.e., crossed the threshold in a forceful or violent manner,

 8    that she just walked in or “strided” in, so that reliance on a forceful entry jury instruction was

 9    legally flawed. It is true that there is not much evidence of the method and manner of entry other

10    than anger. However, the manner of entry is not necessarily limited to the precise instant of

11    threshold passage, and at least one court has referenced “forceful entry” as a series of acts.

12    People v. Jones, 184 Cal. App.2d 464, 469 (1960). 12 But the more important point to be made is

13    that the court in this case thought there to be sufficient evidence for the giving of the instruction,

14    and petitioner’s trial counsel was permitted to make the most of it before the jury—which she did.

15           The point here is that although many defense counsel would have felt it necessary for their

16    client to provide direct evidence as to what happened, i.e., the slap, perhaps along with arguing

17    the presumption, it is not necessarily ineffective assistance of counsel to be in the minority of

18    counsel. Counsel, and more importantly, the Superior Court, could reasonably find that the

19    detriments to petitioner’s testimony may have turned off the jury and squelched whatever force

20    the presumption instruction had alone. Perhaps wrong—but AEDPA reasonable nevertheless.

21           Having found that the Superior Court (and hence the higher courts) were AEDPA

22    reasonable in rejecting petitioner’s claim that counsel acted grievously below the standard

23    expected of defense counsel, the undersigned sees little point to further assess “what if” petitioner

24    had testified—the prejudice analysis. Would the outcome have changed, or would a reasonable

25    state court have lost confidence with the fairness of the outcome? This case involves a situation

26    where the first assessment of counsel’s actions governs the prejudice inquiry as well; they overlap

27
      12
        Take for example, a situation where an intruder crossed the threshold but immediately
28    afterwards was pushing and hitting a retreating homeowner inside the home.
                                                      16
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 17 of 18


 1    to a large degree. If the court had found little excuse for counsel not placing petitioner on the
 2    witness stand, e.g., there was no prior domestic abuse conviction, petitioner would have made a
 3    good witness, lack of confidence in the outcome of the trial would necessarily follow. However,
 4    for the reasons set forth above, petitioner’s testimonial warts were quite evident. The undersigned
 5    recommends this claim be denied.
 6    Conclusion
 7           A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has
 8    made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
 9    certificate of appealability must “indicate which specific issue or issues satisfy” the requirement.
10    28 U.S.C. § 2253(c)(3).
11           A certificate of appealability should be granted for any issue that petitioner can
12    demonstrate is “‘debatable among jurists of reason,’” could be resolved differently by a different
13    court, or is “‘adequate to deserve encouragement to proceed further.’” Jennings v. Woodford, 290
14    F.3d 1006, 1010 (9th Cir. 2002) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
15           The undersigned believes that reasonable jurists might disagree with the outcome here,
16    and that a Certificate of Appealability should issue as to petitioner’s ineffective assistance of
17    counsel claim.
18    Accordingly, IT IS HEREBY RECOMMENDED that:
19           1. The habeas petition should be denied; and
20           2. The District Court issue a certificate of appealability as to petitioner’s ineffective
21               assistance of counsel claim.
22           These findings and recommendations are submitted to the United States District Judge
23    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
24    after being served with these findings and recommendations, any party may file written
25    objections with the court and serve a copy on all parties. Such a document should be captioned
26    ////
27    ////
28    ////
                                                       17
     Case 2:20-cv-01264-WBS-GGH Document 17 Filed 01/25/21 Page 18 of 18


 1    “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections
 2    shall be served and filed within fourteen days after service of the objections. The parties are
 3    advised that failure to file objections within the specified time may waive the right to appeal the
 4    District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5    Dated: January 25, 2021
                                                /s/ Gregory G. Hollows
 6                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       18
